                Case 2:18-cr-00016-TSZ Document 486 Filed 05/26/20 Page 1 of 2



 1                                                                     The Hon. Thomas S. Zilly
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                            No. CR18-016 TSZ
11                             Plaintiff,
12                        v.
                                                           FINAL ORDER OF FORFEITURE
13
      PATRICK TABLES, a/k/a “Break Bread”,
14
15                             Defendant.
16
17
18          THIS MATTER comes before the Court on the United States’ Motion for Entry of
19 a Final Order of Forfeiture for the following property:
20          •       $1,656 in U.S. currency, seized in Kent, Washington on or about
21                  November 21, 2017.
22          The Court, having reviewed the United States’ motion, as well as the other
23 pleadings and papers filed in this matter, HEREBY FINDS that entry of a Final Order of
24 Forfeiture is appropriate for the following reasons:
25          •       In the plea agreement that Defendant Patrick Tables entered on April 4,
26                  2019, he agreed to forfeit his interest in the above-identified property (Dkt.
27                  No. 199, ¶ 12);
28

     Final Order of Forfeiture - 1                                        UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. McKnight et al., CR18-016 TSZ
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
                 Case 2:18-cr-00016-TSZ Document 486 Filed 05/26/20 Page 2 of 2



 1           •       On September 16, 2019, the Court entered a Preliminary Order of
 2                   Forfeiture finding the above-identified currency forfeitable pursuant to
 3                   21 U.S.C. § 853(a) and forfeiting the Defendant’s interest in it (Dkt. No.
 4                   289);
 5           •       Thereafter, the United States published notice of the pending forfeiture as
 6                   required by 21 U.S.C. § 853(n)(1) and Federal Rule of Criminal Procedure
 7                   32.2(b)(6)(C) (Dkt. No. 336); and
 8           •       The time for filing third-party petitions has expired, and none were filed.
 9 NOW, THEREFORE, THE COURT ORDERS:
10           1.      No right, title, or interest in the above-identified currency exists in any
11 party other than the United States;
12           2.      The currency is fully and finally condemned and forfeited, in its entirety, to
13 the United States; and
14           3.      The Drug Enforcement Administration, and/or its representatives, are
15 authorized to dispose of the currency in accordance with the law.
16           IT IS SO ORDERED.
17           DATED this 26th day of May, 2020.


                                                         A
18
19
20                                                       Thomas S. Zilly
21                                                       United States District Judge
     Presented by:
22
23     s/Neal B. Christiansen
     NEAL B. CHRISTIANSEN
24   Assistant United States Attorney
25   United States Attorney’s Office
     700 Stewart Street, Suite 5220
26   Seattle, Washington 98101
27   (206) 553-2242
     Neal.Christiansen2@usdoj.gov
28

      Final Order of Forfeiture - 2                                         UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      United States v. McKnight et al., CR18-016 TSZ
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
